[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             Aug. 11, 2009
                              No. 09-10198                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 06-22565-CV-FAM

RONALD A. WILLIAMS,

                                                                Plaintiff-Appellee,

                                   versus

DANIEL SANTANA, Det., et al.,

                                                                      Defendants,

ROBERT PARKER,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 11, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
      Miami-Dade Police Director Robert Parker appeals the district court’s denial

of his motion to dismiss based on qualified immunity. Parker argues that he was

entitled to qualified immunity because (1) he was acting within his discretionary

authority, and (2) Williams failed to allege, in his complaint, that Parker personally

participated in the alleged constitutional violation or that there was a causal

connection between Parker’s actions and the alleged constitutional violation. He

also argues that his alleged actions did not violate clearly established law. For the

reasons set forth below, we affirm.

                                   I. Background

      Ronald A. Williams, proceeding pro se, filed a “Second Third Amended

Complaint,” alleging constitutional violations under 42 U.S.C. § 1983, in which he

named as defendants Parker, several Miami-Dade County police officers, and

Miami-Dade County. The only claim relevant to this interlocutory appeal is

Williams’s claim against Parker in his individual capacity.

      In an amended complaint, Williams alleged that, on October 20, 2002,

unknown Miami-Dade police officers approached him and his girlfriend at

gunpoint, questioned them about a shooting, handcuffed them, and placed them in

the backseat of a police car. The officers questioned him about a shooting, told

him that he was under arrest, and transported him to a police station. Williams



                                           2
contended that he was interrogated by Detectives Santana and Barazal about the

shooting and that the detectives continued questioning him for hours, even after he

asked for a lawyer. Williams stated that he refused to have his picture taken, at

which point Santana “storm[ed] out [of] the room” and returned with an

ammonium packet. Barazal placed him in a headlock while Detective Santana

placed the ammonium packet under Williams’s nose and in Williams’s mouth.

This caused Williams to vomit and foam at the mouth. Williams alleged that

Barazal slapped him, punched him, knocked him to the floor, and kicked him

before leaving the interrogation room.

      Regarding the background of his allegations that Parker was on notice of

Barazal’s violent history, Williams alleged that, between July 6, 1998 and August

9, 2002, Barazal had a “history of violent, irregular behavior and disregard[] [for]

citizen’s [sic] constitution[al] rights.” He asserted that Barazal received a written

reprimand on September 13, 2000, for violating a prisoner’s rights and conduct

unbecoming of an officer. Williams also cited eight other incidents, including the

case numbers of the incidents, involving the use of violence by Barazal, including

two incidents that occurred in the eight months prior to Williams’s encounter with

Barazal. Williams noted that “one of these incidents had merit[] because it was

sustained 1/ /03.” He asserted that Barazal’s September 13, 2000 written



                                           3
reprimand, along with the other eight incidents, put Parker on notice of the need to

improve Barazal’s training and supervise Barazal more closely. Williams

contended that, despite these prior incidents, the police department continued to

give Barazal commendations and recommendations, and ultimately placed

Williams in an interrogation room with Barazal.

      Parker filed a motion to dismiss Williams’s claim against him, arguing that

(1) Williams’s complaint failed to “meet the heightened pleading standard

sufficient to overcome qualified immunity,” (2) the complaint failed to explain the

basis for imposing supervisory liability individually on Parker, and (3) Parker was

entitled to qualified immunity. Parker argued that Williams’s complaint failed to

allege that (1) Parker “personally participated in the alleged constitutional

violation,” or (2) “there [wa]s a causal connection between [Parker’s] actions and

the alleged constitutional violation.” He also asserted that Williams’s complaint

did not allege that Parker engaged in, directed, or knew of any unconstitutional

conduct by his subordinates, and there was no allegation of widespread prior abuse

that would have put Parker on notice of the need to better train or supervise his

subordinates. Finally, Parker argued that his actions did not violate clearly

established law.

      The magistrate judge issued a report and recommendation, finding that



                                           4
Parker was acting within the scope of his discretionary authority, and that Supreme

Court case law, at the time of Williams’s arrest, clearly established that a

supervisor could be held liable under § 1983 for failing to adequately train or

supervise a subordinate. The magistrate concluded that it was “premature to

determine whether Parker may be not entitled to qualified immunity” and

recommended denying Parker’s motion to dismiss. Over Parker’s objections, the

district court adopted the magistrate’s report and recommendation and denied

Parker’s motion to dismiss Williams’s complaint.

                                 II. Law & Analysis

      We review the denial of qualified immunity de novo, accepting the factual

allegations in the complaint as true and construing the facts in the light most

favorable to the plaintiff. Dalrymple v. Reno, 334 F.3d 991, 994 (11th Cir. 2003).

      To be entitled to qualified immunity, a defendant must first establish that he

was acting within the scope of his discretionary authority. Mathews v. Crosby,

480 F.3d 1265, 1269 (11th Cir. 2007), cert. denied, 128 S.Ct. 865 (2008). Once

the defendant has established that he was acting within his discretionary authority,

“the burden shifts to the plaintiff to show that qualified immunity is not

appropriate.” Id. When evaluating a claim for qualified immunity, a court must

determine (1) whether the facts alleged, viewed in the light most favorable to the



                                           5
plaintiff, show that the officer’s conduct violated a constitutional right, and (2)

whether, under the facts alleged, there was a violation of “clearly established law.”

See Pearson v. Callahan, 555 U.S. __, 129 S.Ct. 808, 820-21, 172 L.Ed.2d 565

(2009). Courts are no longer required to address the two prongs of this test in any

particular order. See id. (modifying Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151,

150 L.Ed.2d 272 (2001)).

      The district court found that Parker was acting within the scope of his

discretionary authority, and neither party challenges this finding on appeal. Thus,

the relevant inquiry becomes whether the facts Williams alleged show that Parker’s

conduct violated Williams’s “clearly established” constitutional rights. See

Pearson, 555 U.S. at __, 129 S.Ct. at 818.

      A constitutional right is clearly established if

             its contours [are] sufficiently clear that a reasonable
             official would understand that what he is doing violates
             that right. This is not to say that an official action is
             protected by qualified immunity unless the very action in
             question has previously been held unlawful, but it is to
             say that in the light of pre-existing law the unlawfulness
             must be apparent.

See Hope v. Pelzer, 536 U.S. 730, 739, 122 S.Ct. 2508, 2515, 153 L.Ed.2d 666

(2002) (internal citations omitted). The critical inquiry in determining whether law

is “clearly established” is whether the defendant had “fair warning” that his



                                             6
conduct was unlawful. Vinyard v. Wilson, 311 F.3d 1340, 1350 (11th Cir. 2002).

      “[S]upervisors can be held liable for subordinates’ constitutional violations

on the basis of supervisory liability under 42 U.S.C. § 1983.” Mathews, 480 F.3d

at 1270. Specifically, “[s]upervisory liability under 42 U.S.C. § 1983 occurs when

the supervisor personally participates in the alleged constitutional violation or

when there is a causal connection between the actions of the supervising official

and the alleged constitutional deprivation.” Id. (internal quotations omitted); see

also Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990). An inmate can

establish a causal connection by alleging that:

             1) a history of widespread abuse put[] the responsible
             supervisor on notice of the need to correct the alleged
             deprivation, and he or she fail[ed] to do so; 2) a
             supervisor’s custom or policy result[ed] in deliberate
             indifference to constitutional rights; or 3) facts support an
             inference that the supervisor directed subordinates to act
             unlawfully or knew that subordinates would act
             unlawfully and failed to stop them from doing so.

Mathews, 480 F.3d at 1270 (internal quotations omitted); see also Brown, 906 F.2d

at 671 (noting that “[t]he causal connection can be established when a history of

widespread abuse puts the responsible supervisor on notice of the need to correct

the alleged deprivation, and he fails to do so”). “The deprivations that constitute

widespread abuse sufficient to notify the supervising official must be obvious,

flagrant, rampant and of continued duration, rather than isolated occurrences.”

                                           7
Brown, 906 F.2d at 671.

      Because Brown was decided in 1990, the law, at the time of the incident

alleged in Williams’s complaint, was clear that a supervisor could be held

responsible under 42 U.S.C. § 1983 for constitutional violations committed by

subordinates if the supervisor personally participated in the constitutional violation

or if there was a causal connection between the supervisor’s actions and the alleged

constitutional deprivation. See id. Williams does not allege that Parker personally

participated in the violations; thus, the issue before us is whether the complaint

sufficiently alleged a causal connection between Parker’s failure to act and the

violations. Taking Williams’s allegations as true, as we must do at this stage of the

proceedings, see Dalrymple, 334 F.3d at 994, the numerous prior incidents

involving Barazal’s use of force were sufficient to put Parker on notice of

misconduct that was sufficiently “obvious, flagrant, rampant and of continued

duration” to require him to act. See Brown, 906 F.2d at 671; Danley v. Allen, 540

F.3d 1298, 1315 (2008) (noting that “[t]his Court has long recognized that

supervisors are liable for the excessive force . . . of their employees where the

supervisors received numerous reports of prior misconduct of that nature by those

same employees and did nothing to remedy the situation”). Williams alleged that

Barazal had a history of violence, irregular behavior, and violations of citizens’



                                           8
constitutional rights between July 1998 and August 2002. He listed eight specific

incidents involving Barazal’s use of violence. Although Parker asserts that one of

Barazal’s reprimands was “sustained’ in 2003, the facts alleged in Williams’s

complaint indicate that the violation actually occurred in 2002. Even though it is

not clear how the other complaints against Barazal were resolved, the fact that

eight claims of violence or deprivation of constitutional rights were lodged against

Barazal between July 1998 and August 2002 indicates that Parker was on notice of

a potential problem. See id. (noting that supervisor liability may be imposed where

a supervisor received numerous reports of prior misconduct by a specific

employee). Williams alleges that Parker failed to respond to these prior incidents

of misconduct by providing Barazal with increased training or supervision; thus,

Williams has alleged the necessary causal connection to hold Parker liable in his

supervisory capacity. Because Barazal has alleged that Parker violated his clearly

established constitutional rights, the district court did not err in denying qualified

immunity at the motion to dismiss stage of the proceedings. Only time will tell if

there is evidence to support these allegations. Accordingly, we affirm the court’s

denial of Parker’s motion to dismiss.

      AFFIRMED.




                                            9